Simmons, C. J.
Notice to the opposite party of the sanction of a writ of certiorari and of the time and place of hearing, at least ten days before the sitting of the court to which the same shall be returnable, being indispensable in the prosecution of a petition for certiorari, a failure to give such notice renders the entire proceeding void, and the mere pendency of the petition does not suspend the statute of limitations which requires the bringing of the certiorari within thirty days, nor authorize a renewal of such petition within six months, whether it be dismissed by the court or upon motion of the plaintiff. Bonds v. Pearce, 74 Ga. 837, and Mercer v. Davidson, 80 Ga. 495. Judgment affirmed.

All the Justices concurring.